Order granting motion to reduce alimony reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The affidavits fail to show any change in defendant’s ability to pay alimony. If defendant felt aggrieved because of the amount which he was ordered to pay, his remedy was to appeal to this court. Under such circumstances, the court at Special Term has no power -to review the determination of another justice at Special Term. Having failed to appeal, defendant’s remedy now is to bring the case on for trial. Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ., concur.